
	

113 SRES 467 ATS: Recognizing the 100th Anniversary of Fishermen’s Terminal in the Port of Seattle and celebrating Seattle’s rich maritime heritage and its importance to the United States.
U.S. Senate
2014-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 467
		IN THE SENATE OF THE UNITED STATES
		
			June 4, 2014
			Ms. Cantwell (for herself and Mrs. Murray) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 100th Anniversary of Fishermen’s Terminal in the Port of Seattle and celebrating Seattle’s rich maritime
			 heritage and its importance to the United States.
	
	
		Whereas Fishermen’s Terminal in the Port of Seattle was officially dedicated on January 10, 1914,
			 becoming the first operational facility in the Port of Seattle;Whereas Fishermen’s Terminal was the first commercial property purchased by the Port of Seattle and
			 is located  just east of the Hiram M. Chittenden Locks on the Lake
			 Washington Ship Canal;Whereas Fishermen’s Terminal is home to the North Pacific Fishing Fleet and provides moorage for
			 400  commercial fishing vessels and work boats;Whereas Fishermen's Terminal is critical to the operations of the Port of Seattle, the port of
			 entry for 50 percent of the
			 total seafood caught in the United States;Whereas there is a strong connection between the fishing and shipping industries of the Port of
			 Seattle, and seafood exported out of the Port of Seattle was valued at
			 more than $997,000,000 in 2012;Whereas the fishing fleets of Fishermen’s Terminal harvest a wide variety of fish including salmon,
			 halibut, Pacific cod, Alaska Pollock, sablefish, rock fish, whiting,
			 yellowfin, sole, albacore, crab, shrimp, and other shellfish;Whereas the fishing vessels that moor at Fishermen’s Terminal include crabbers, longliners, purse
			 seiners, trawlers, and trollers, and often fish in Alaskan waters such as
			 Southeast Alaska, Bristol Bay, and the Bering Sea;Whereas for the last century, Fishermen’s Terminal has played a critical role in the fishing and
			 maritime industry in both Washington and Alaska;Whereas Fishermen’s Terminal directly contributes and supports maritime jobs, and is a major driver
			 of the maritime economy of the Pacific Northwest, which generates
			 $30,000,000,000 annually for
			 the State of Washington;Whereas annually, the fishing industry at the Port of Seattle creates 15,600 jobs, has a total
			 payroll of $1,900,000,000 per year, and generates $814,000,000 in annual
			 revenue for
			 private businesses;Whereas 34,500	Washington residents are employed by the Alaskan seafood industry;Whereas Fishermen’s Terminal contributes to the economic diversity and resilience of the Pacific
			 Northwest due to the many industries it supports, including vessel
			 construction, maintenance, and repair activity that brings vendors and
			 suppliers together with a network of bankers, insurers, and other
			 businesses that support fishing and shipping;Whereas much of the infrastructure and businesses surrounding Fishermen’s Terminal have been in
			 place as long as the Terminal, and make up the most important economic
			 maritime cluster of fish processing, cold storage, vessel fabrication, and
			 barge and tug operations businesses in the United States;Whereas the shore side support businesses surrounding Fishermen's Terminal employ a wide range of
			 machinists, trade workers, and artisans who are skilled in traditional
			 maritime crafts such as wood-working, fiberglass repair, painting, sail
			 making, brass brightworking, marine engineering, and naval architecture;Whereas Fishermen's Terminal is more than just a place to moor, repair, and maintain boats, and
			 gives the Seattle community a sense of identity as a place where people
			 work with their hands in industries that help define the region; andWhereas Fishermen’s Terminal is a cultural resource that is always open to the public, is home to
			 the Fishermen's Memorial, a towering bronze sculpture that lists the names
			 of 675 men and women who have lost their lives in their pursuit of the
			 bounty of the sea, hosts thousands of people every September for the
			 Fishermen’s Fall Festival  to celebrate the homecoming of Washington
			 fishermen after a summer at sea, and is surrounded by lively restaurants,
			 shops, and businesses that support the community and those in the fishing
			 industry:  Now, therefore, be it
		
	
		That the Senate—(1)recognizes that May 28, 2014 is the official centennial of Fishermen’s Terminal; and(2)praises the ongoing contributions of Fishermen's Terminal to the welfare of countless individuals,
			 the fishing industry, the Port of Seattle, the State of Washington, and
			 the United States.
			
